DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the graphs in Figures 12, 14A-14B, and 19A-19D do not have labels for their respective x and y axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numerals 40, 42, 44, and 46 in Figure 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 61 is objected to because of the following informalities: “T9, T10 or T11” in line 5 should be amended to --T9, T10, or T11--; and “azygous vein” in lines 9 and 10 (excluding spacing) should be amended to --azygos vein--.  Appropriate correction is required.
Claim 62 is objected to because of the following informalities: “T9, T10 or T11” should be amended to --T9, T10, or T11--.  Appropriate correction is required.
Claim 68 is objected to because of the following informalities: “azygous vein” should be amended to --azygos vein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 61, the claim recites the limitation “a greater splanchnic nerve” in line 13 (excluding spacing) which renders the claim indefinite because it is unclear whether this is different or the same as the previously recited “greater splanchnic nerve” in line 1 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “greater splanchnic nerve” in line 1 of the claim.
Regarding claim 69, the claim recites the limitation “a patient diagnosed with heart failure with preserved ejection fraction” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “patient diagnosed with heart failure” as set forth in line 1 of claim 1. For purposes of examination, this will be treated as further limiting the heart failure of the patient to include preserved ejection fraction as a symptom. The examiner suggests “wherein the method is a method for treating a patient diagnosed with heart failure with preserved ejection fraction” should be amended to --wherein the heart failure comprises heart failure with preserved ejection fraction-- for clarity.
Regarding claims 71 and 72, the claims recite the limitation “ablative energy” which renders the claims indefinite because it is unclear whether this is the same or different than the previously recited “ablative energy” of claim 61. For purposes of examination, this will be treated as being the same as the previously recited “ablative energy” of claim 61.
Claims 62-68 and 70 are rejected as being dependent upon an indefinite base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,376,308. Although the claims at issue are not identical, they are not patentably distinct from each other because they both define the same general inventive concept of a method of ablating a greater splanchnic nerve to treat a patient diagnosed with heart failure (it is noted that increasing splanchnic venous capacitance is viewed as a treatment for heart failure) comprising: positioning an endovascular catheter comprising a proximal region, a flexible shaft, and a distal region, advancing a distal region of an endovascular catheter comprising ablation elements into an azygos vein space of a T9, T10, or T11 vertebra, advancing the distal region from the azygos vein at least partially into a T9, T10, or T11 intercostal vein, and activating an energy source to deliver ablation energy to a greater splanchnic nerve while the distal region is at least partially in the T9, T10, or T11 intercostal vein, and removing the endovascular catheter from the patient..
Claims 61-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,912,610. Although the claims at issue are not identical, they are not patentably distinct from each other because they both define the same general inventive concept of a method of ablating a greater splanchnic nerve to treat a patient diagnosed with heart failure (it is noted that increasing splanchnic venous capacitance is viewed as a treatment for heart failure) comprising: positioning an endovascular catheter comprising a proximal region, a flexible shaft, and a distal region, advancing a distal region of an endovascular catheter comprising ablation elements into an azygos vein space of a T9, T10, or T11 vertebra, advancing the distal region from the azygos vein at least partially into a T9, T10, or T11 intercostal vein, and activating an energy source to deliver ablation energy to a greater splanchnic nerve while the distal region is at least partially in the T9, T10, or T11 intercostal vein, and removing the endovascular catheter from the patient.
Claims 61-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,561,461. Although the claims at issue are not identical, they are not patentably distinct from each other because they both define the same general inventive concept of a method of ablating a greater splanchnic nerve to treat a patient diagnosed with heart failure (it is noted that increasing splanchnic venous capacitance is viewed as a treatment for heart failure) comprising: positioning an endovascular catheter comprising a proximal region, a flexible shaft, and a distal region, advancing a distal region of an endovascular catheter comprising ablation elements into an azygos vein space of a T9, T10, or T11 vertebra, advancing the distal region from the azygos vein at least partially into a T9, T10, or T11 intercostal vein, and activating an energy source to deliver ablation energy to a greater splanchnic nerve while the distal region is at least partially in the T9, T10, or T11 intercostal vein, and removing the endovascular catheter from the patient.
Claims 61-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,376,066. Although the claims at issue are not identical, they are not patentably distinct from each other because they both define the same general inventive concept of a method of ablating a greater splanchnic nerve to treat a patient diagnosed with heart failure comprising: positioning an endovascular catheter comprising a proximal region, a flexible shaft, and a distal region, advancing a distal region of an endovascular catheter comprising ablation elements into an azygos vein space of a T9, T10, or T11 vertebra, advancing the distal region from the azygos vein at least partially into a T9, T10, or T11 intercostal vein, and activating an energy source to deliver ablation energy to a greater splanchnic nerve while the distal region is at least partially in the T9, T10, or T11 intercostal vein, and removing the endovascular catheter from the patient.
Allowable Subject Matter
Claims 61-72 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a proper Terminal Disclaimer is filed to obviate the Double Patenting rejections set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Rezai (US 8,229,564), Dobak, III (US 2010/0106207), Raj et al; Radiofrequency lesioning of splanchnic nerves; Pain Practice (Cited in IDS), Norman: “Posterior Mediastinum” (Cited in IDS), and Gross (US 2015/0245867) fail to teach or reasonably suggest specifically ablating a greater splanchnic nerve with an endovascular catheter positioned in a T9, T10, or T11 intercostal vein in combination with the additionally claimed elements. Norman: “Posterior Mediastinum” teaches proximity of the azygos vein and intercostal veins to the splanchnic nerves (see pgs. 6-7 and 9 in cited NPL document), however fails to provide a sufficient teaching or suggestion when viewed alone or in any proper combination with the additionally cited prior art documents to position an endovascular catheter in a T9, T10, or T11 intercostal vein when considered in combination with the additionally claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794